Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 31, 42 46, and 47 is objected because of the following informalities:
In claim 31, the examiner notes that while claim 31 appears to depend on the claim 1, claim 1 application is currently cancelled and claim 28 appears almost identical to canceled claim 1. The applicant must amend the dependency of claim 31. For the purpose of examination, the examiner will assume it depend on claim 28. 
In claim 42, the examiner notes that while claim 42 appears to depend on the claim 1, claim 1 application is currently cancelled and claim 28 appears almost identical to canceled claim 1. The applicant must amend the dependency of claim 42. For the purpose of examination, the examiner will assume it depend on claim 28. 
In claim 46, the examiner notes that while claim 46 appears to depend on the claim 1, claim 1 application is currently cancelled and claim 28 appears almost identical to canceled claim 1. The applicant must amend the dependency of claim 46. For the purpose of examination, the examiner will assume it depend on claim 28. 
In claim 47, the examiner notes that while claim 47 appears to depend on the claim 1, claim 1 application is currently cancelled and claim 28 appears almost identical to canceled claim 1. The applicant must amend the dependency of claim 47. For the purpose of examination, the examiner will assume it depend on claim 28. 


Appropriate correction is required. 
Specification Objection 
	In Paragraph [0084], the reference number 104 given to the inner section should be changed to the reference number 106 and the reference number 106 given to the outer section should be changed to the reference number 108. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification essentially repeats the claim language but does not provide details regarding simulated historical data. Simulated historical data is not a term of the art and it is impossible to know how it is generated. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 29-42 and 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29-42 recites the limitation " the device " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, “the device” should be changed to “-the wearable device”. 
Claim 46 recites the limitation “one or more devices” in line1-2. There is insufficient antecedent basis for this limitation in the claim. Therefore, “one or more devices” should be changed to “-one or more wearable devices”.
Claim 30 recites the limitation  “the accelerometer” . it should be “an accelerometer”. Also Claim 30 recites  “the body part” of the user but we only have antecedent basis for the body, not the body part. 
Claim 31 recites the limitation “the one or more sources of electromagnetic radiation and the photodetector” . it should be “one or more sources of electromagnetic radiation and a photodetector”. 
Claim 32 lacks antecedent basis for “the galvanic skin response sensor”, should be “a galvanic skin response sensor”. Also an antecedent basis problem for “the body part” of the user.
Claim 33, “the microphone” lacks antecedent basis, should be “a microphone”, and also “the body part” of the user, but we only have antecedent basis for the body, not the body part. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  28, 30, 31, 32, 33 , 34, 38-42, 46 and 47  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1096017 B32 to Biradar in view of U.S. Application ID  US 20120130196 A1 to Jain and further in view of U.S. Document ID 20180103901 A1 to Gandhi 
Regarding Claim 28, 42 and 47, Biradar teaches the wearable device, system and method to determine emotional states of a user, the wearable device comprising a processor and operatively coupled with the one or more sensors, (“the processor 204 may be configured to receive the user information from the plurality of sensors 106” [Biradar- Col 8 line 35-37]), a processor (processor 204 ) configured to: analyze the one or more signals to extract one or more attributes associated with the user from the one or more signals, (“the electronic apparatus 102 may be further configured extract (or detect) a baseline emotion of the user 112 based on the user information” [col 5 line 42-45]. “the processor 204 may be configured to receive the user information from the plurality of sensors 106. the processor 204 may be configured to control the plurality of sensors 106 to track the user activities and provide the user information”[col 8 line 40-41]).  wherein said one or more attributes being indicative of emotional states of the user; (“the emotion recognition and prediction engine 206 may be further configured to detect the emotion 504 associated with the first content or action output or recommended to the user 112 based on the detected dominant emotion 502” [col 15; line 54-57].  The emotion recognition and prediction engine 206 may include suitable logic, circuitry, and/or interfaces that may be configured to receive the user information of the user 112 from the processor 204. The emotion recognition and prediction engine 206 may be further configured to detect the emotions of the user 112 (such as happy, sad, angry, neutral or other possible emotions) based on the user information of the user 112 and the plurality of categories of user emotions” [col 8 line 66- col 9 line 5]). 
Biradar teaches retrieve, from a database operatively coupled to the processor, recommended emotional states based on a deviation of the indicated emotional states of the user and a preferred emotional state of the user, (“the emotion recognition and prediction engine 206 may be further configured to retrieve the emotion 504 associated with the first content or action from the server 108 via the communication network 104. The emotion recognition and prediction engine 206 may be configured to predict the emotion 506 as the happy emotion which may be induced in the user 112 by the  recommended content or action. [Col 15, line 58-60; Col 16  line  6-8]). The emotion induced in the user 112 constitutes the recommended emotion.  
wherein the recommended emotional states, when adopted by the user, facilitates the indicated emotional states(indicated emotion- baseline emotion) of the user to tend towards the preferred emotional state(predicted emotion) of the user (“The processor 204 may be configured to detect the actual dominant emotion (AE) 512C as the happy emotion that was induced in the user 112 in response to the recommended first content or action 510A. Further, in FIG. 5B, for the second content or action 510B, the baseline emotion (BE) 512D of the user 112 may be an angry emotion, the predicted emotion (PE) 512E may be a calm emotion, and the actual dominant emotion (AE) 512F may be the calm emotion that was induced in the user 112 in response to the second content or action 510B.”  [col 17 line 17-19 ]. Therefore, the electronic apparatus 102 may be able to recommend appropriate content or action to the user 112 to suitably convert the emotional quotient of the user 112 from the negative emotional type to the positive emotional type (for example sad to happy with the first content or action and angry to calm with the second content or action in FIG. 5B”.[ Biradar- Col 18 Line 39-45)). 
Biradar teaches this limitation the display device is configured to indicate, based on the extracted one or more attributes of the user, any or a combination of the emotional states (Biradar- [col 10, 19]; Biradar baseline emotion 706) of the user and the corresponding recommended emotional states (Biradar- [Col 10,19]; dominant emotion) for the user (“the processor 204 may be configured output the retrieved first content or the information related to the action on the display device 214A for the user 112”  [Biradar-column 24 line 25-30]. The display device will display the indicated and recommended emotional state in the form storyboard.  The display device 214A may be configured to render an application interface at the display device 214A, to display the emotional storyboard and the recommended first content or the information related to the action to the user 112 operating the electronic apparatus 102. The detailed analysis of the user information and output of the dominant emotion  through the generated emotional storyboard may facilitate the user 112 to accurately understand the user's emotional patterns or changes specific to the user 112 over the specified time period. [Biradar- Col 7 line 60-65, Fig 5].
Biradar teaches the display device but does not teach a display device configured at a portion of the housing, However, Gandhi teaches this limitation a display device configured at a portion of the housing[Gandhi; Fig 6] and operatively coupled with the processor(processor 222), 
Biradar and Gandhi are considered to be analogous art because they are both in the same field of determining the emotional state of the user. Therefore, it would have been obvious to one ordinary skill in the art before filling date of the claimed invention for the wearable device having display device configured at a portion of the housing as taught by Gandhi  to make it easier for the user to see his/her current emotional state and recommended emotion recommend by the physician without any delay and  without any need of  separate display device such as cellphone. 
Biradar does not teaches the frame adapted to be worn and housing in which sensors are integrated. However, Jain teaches these limitations.  Jain discloses a frame, which also constitute housing (Jain-ring element 610, 620) adapted to be worn on the body part of the user, ([Jain- Fig 6], Ring-based sensor 600 comprises a wrist element 610 and a ring element 620). In particular embodiments, ring element 620 is a ring that may be worn or affixed on a user's finger and contains a sensing element. wrist element 610 may be a band, bracelet, or cuff” (Jain- Fig 6, Para  056]).
Biradar Jain and Gandhi  are considered to be analogous art because they are both in the same field of determining the emotional state of the user. Therefore, it would have been obvious to one ordinary skill in the art before filling date of the claimed invention for the wearable device having a frame adopted to be worn on a body part of the user as taught by Jain to advantageously confirm that frame is adopted to wear on the body (such around finger and wrist)  so it will be more comfortable for the user to wear the device and frame can hold the sensor to sense the parameter. 
Biradar fails to tech this limitation. However, Jain teaches this limitation, the frame comprising: one or more sensors configured in a housing and operative to sense one or more parameters associated with the body of the user to generate one or more signals indicative of the one or more sensed parameters when the wearable device is worn;( Jain; Fig 6]  Jain teaches the frame and sensors which are integrated in the housing (“ring element 620 may include one or more types of sensors. For example, ring element 620 may include a pulse oximeter, heart-rate monitor, a CO-oximeter, a galvanic-skin-response sensor, another suitable sensor, or two or more such sensors” [Jain, Para 56-57 , Fig 6]). 
Biradar, Jian and Gandhi are considered to be analogous art because they are both in the same field of determining the emotional state of the user. Therefore, it would have been obvious to one ordinary skill in the art before filling date of the claimed invention for the wearable device having to integrate the sensors into the housing to generate signals of the one or more sensed parameter ; as taught by Jain to advantageously confirm that one or more sensors such as accelerometer, pulse oximeter are integrated on the frame to generate signals of the parameter of the user such as to measure the user’s body movement and oxygen saturations of the user’s blood.(Jain [057], Fig 6)  the advantageous  of having the sensor integrated in the housing because housing will protect the sensors and will have easy access to touch the user’s skin and sense more parameter such as oxygen. 
Regrading claim 30, Biradar in view of Jain combination discloses the wearable device for determining emotional states of a user as claimed in claim 28,  but Biradar does not teaches that  one or more sensors is the accelerometer. However, Jain teaches that wherein the one or more sensors is the accelerometer (Sensor array 110 may include one or more accelerometers), 
the processor(analysis System 180, Jain [037] is configured to: receive, from the accelerometer (The accelerometers may measure and transmit information regarding the user's activity level. Sensor array 110 may transmit data streams containing acceleration data of the user to analysis system 180. Jian [037]), a set of signals associated with movement of the body part of the user (user’s activity level such as running, exercise [Jain 037]) , 
wherein the processor(analysis System 180, Jain [037]) is configured to analyze the received one or more signals to extract one or more attributes associated with the body part of the user from the received one or more signals, ( Analysis system 180 may analyze the accelerometer data to establish a baseline activity of the user, and also to monitor the user's activity. For example, accelerometer data that shows that a user was active(exercise) during a certain time period may be used to explain an unusually low blood glucose measurement during the same period.)
wherein the one or more attributes are at least partially indicative of the emotional states of the user (Analysis system 180 may map a heart-rate data stream against the activity data stream from an electronic calendar, showing that the user's heart-rate peaked during a particularly stressful activity (stressed- indicative emotion) Jain 045])
Biradar and Jain are considered to be analogous art because they are both in the same field of the determine emotional state of the user. A data set in the accelerometer data stream may show the user had an elevated activity during the same time period. An elevated heart-rate that coincides with increased activity is typically a normal response.[Jain; para 096]). Mood sensor 400's accelerometer data stream, when mapped against the heart-rate data, may show these periods of increased heart-rate correlate to periods when the user indicated that his mood was "stressed" and his activity was "driving." If the user has previously been diagnoses as hypertensive, it may be desirable to avoid these particularly stressful driving situations that cause a spike in the user's heart-rate. [Jain 097]. Therefore, it would have been obvious to one ordinary skill in the art before the filling date of claim invention to have one or more accelerometer sensors, accelerometer  measure and transmit information regarding the user’s activity level. wherein the processor receives a set of signals associated from the body part of the user, from the accelerometer. (“The accelerometers may measure and transmit information regarding the user's activity level” [para 37]).  
Regarding claim 31, the Biradar in view of Jain teaches that the wearable device for determining emotional states of a user, as claimed in claim 28. Biradar fails to disclose the limitation of electromagnetic radiation and photodetector. However, Jain teaches this limitation wherein the one or more sensors is a combination of the one or more sources of electromagnetic radiation (ring-based sensor 600 is a pulse oximeter [Jain, Fig 6,7]). (Ring element 620 may be powered by electromagnetic induction [Jain, para 59]). and the photodetector, and wherein the processor is configured to: operate the one or more sources of electromagnetic radiation to emit electromagnetic radiation corresponding to one or more wavelengths, the electromagnetic radiation aimed towards the body part of the user; However, Jain teaches the electromagnetic limitation (wrist element 610 may inductively power ring element 620 at step 720. Ring element 620 may then emit light of two or more wavelengths through the user's finger at step 730. Para 058 Fig 7 ]). It would have been obvious to one having ordinary skill in the art to modify Biradar’s invention with Jain’s teachings of these limitations because electromagnetic radiation and photodetector uses to determine the cardiovascular attribute to measure the emotional state of the user  receive, from the photodetector(light source), one or more signals associated with interaction of the emitted electromagnetic radiation with the body part of the user, the interaction being any or a combination of scattering, reflection, and absorption, (“ring-based sensor 600 utilizes two different light sources, usually red and infrared, that measure different absorption or reflection characteristics for oxyhemoglobin (bright red) and deoxyhemoglobin (dark-red/blue)[058, 062 Fig 7]
Biradar does not teaches the oxygen saturation and heart rate of the user, However, Jain teaches that wherein the processor (analysis system 180) is configured to analyze the received one or more signals to extract one or more attributes associated with the body part of the user from the received one or more signals, said one or more attributes being indicative of any or a combination of pulse rate and oxygen saturation of the user, and wherein the one or more attributes are at least partially indicative of the emotional states of the user. (“Ring-based sensor 600 may transmit sensor data as one or more data streams to analysis system 180. Local analysis system 120 in wrist element 610 may then calculate the user's current oxygen saturation based on the measured absorption at step 760” [Jain, para 62]). 
Biradar and Jain are considered to be analogous art because they are both in the same field of the determine emotional state of the use. Therefore, it would have been obvious to one ordinary skill in the art before the filling date of claim invention to have an electromagnetic radiation and photodetector source to measure pulse rate and oxygen saturation of the user to determine attribute associated with the cardiovascular activity of the user which varies depending  upon the user’s activity and current emotional state of the user.  For example, Sad emotion suppressing the level of oxygen as compared to happy and angry emotion. Therefore, oxygen saturation will determine the emotional state of the user. 
Regarding Claim 32, Biradar in view of Jain combination discloses the wearable device for determining emotional states of the user, as claimed in claim 28, but appears to be silent regarding wherein the one or more sensors is the galvanic skin response sensor,  However, Gandhi teaches that galvanic skin response (GSR) sensor 308. (Fig 2). and wherein the processor is configured to: receive, from the galvanic skin response sensor, one or more signals associated with electrical conductivity of the body part of the user, (The GSR sensor 308 is configured to measure the electrical conductance of the skin, which varies with skins moisture level [Gandhi, para 26]) wherein the processor (signal conditioning unit 214) is configured to analyze the received one or more signals to extract one or more attributes associated with the body part of the user from the received one or more signals, said one or more attributes being indicative of quantity of sweat present on the body part of the user and temperature of the body part of the user, and wherein the one or more attributes are at least partially indicative of the emotional states of the user. (“The health sensing module 204 has a plurality of health sensors 202 configured to sense a plurality of health parameters associated with a user and generate a plurality of health signals. Galvanic skin response (GSR) sensors” [Gandhi-para 024]).( “The signal conditioning unit 214 co-operates with the health sensing module 204. The signal conditioning unit 214 is configured to receive the plurality of health signals. The signal conditioning unit 214 is further configured to generate a conditioned health data. Additionally, the signal conditioning unit is configured to generate conditioned activity data” [Gandhi, para 030]).  “the skin conductance sensor is a galvanic skin response (GSR) sensor 308. The GSR sensor 308 is configured to measure the electrical conductance of the skin, which varies with skins moisture level. As the sweat glands are controlled by the sympathetic nervous system, so moments of strong emotion, change the electrical resistance of the skin. Skin conductance is used as an indication of psychological or physiological arousal” [Gandhi para 026]).
Biradar, Jain and Gandhi are considered to be analogous art because they are both in the same field of the determine emotional state of the use. Therefore, it would have been obvious to one ordinary skill in the art before the filling date of claim invention for galvanic skin response sensor where processor is configured to  receive, from the galvanic skin response sensor, one or more signals associated with electrical conductivity of the body part of the user,  taught by Gandhi to supply power to the wearable device in order to determine the user’s skin conductance which indicates the user’s skin moisture level which varies in the moment of strong emotion. The Galvanic Skin Response (GSR) is described as change in the electrical resistance of the skin that is physiochemical response to emotional arousal which increases sympathetic nervous system activity.  GSR measurements detect changes in electrical activity as a result of changes in sweat gland activity during depressed emotional state. 
Regarding claim 33, the Biradar in view of Jain discloses the wearable device for determining emotional states of a user of claim 28, Biradar teaches that wherein the one or more sensors is the microphone (microphone -audio sensor), and wherein the processor is configured to: receive, from the microphone (audio sensor 106B) one or more signals associated with speech of the user, ((“The audio sensor 106B may be configured to capture voice data of the user 112 over the specified time period. The captured voice data may be a part of the user information.  Examples of the audio sensor 106B may include, but are not limited to, a microphone or other audio capturing device known in the art” [Biradar, column 4 line 7-13]).  the processor 204 may be configured to receive the user information from the plurality of sensors 106” [Biradar, column 8 line 35-37]). wherein the processor(processor 204) is configured to analyze the received one or more signals to extract one or more attributes associated with the body part of the user from the received one or more signals, said one or more attributes pertaining to any or a combination of pitch, timbre, volume, speed and tone (col 12, 22-  voice volume),  and wherein the one or more attributes are at least partially indicative of the emotional states of the user(col 12- anger emotion). (“ The emotion recognition and prediction engine 206  may be configured to receive the user information of the user 112 from the processor 204. A volume of voice above 75 decibels (dB) may be associated with the anger emotion of the user 112. In accordance with an embodiment, the emotion recognition and prediction engine 206 may be further configured to detect the emotion of the user 112 based on comparison between different values in the user information captured from the plurality of sensors 106 and the values of biometric or voice data included with each category of the plurality of categories of user emotions”[Biradar; Col 12, line 7-14]). 
Regarding claim 34, the Biradar in view of Jain discloses the wearable device for determining emotional states of a user as claimed in claim 28, further including herein the processor is configured to retrieve the recommended emotional states for the user from a database operatively coupled to it. “the processor 204 may be configured to recommend the first content or action based on the user-content preference information, the user past emotional information received from the server 108[Biradar, Col 18- line 62-65] (server 108does not limited to database server, file server cloud server[Biradar, Col 4- line 60])
Regarding Claim 38, Biradar in view of Jain teaches the wearable device to determine the emotional state of the user as claimed in claim 28. Biradar teaches that  wherein the device [electronic apparatus 102] comprises a memory unit ([col 10]- memory 212) configured to store information pertaining to a log of operations of the device (The memory 212  that may be configured to store a set of instructions executable by the processor 204), said log of operations comprising any or a combination of the one or more signals from the one or more sensors (col 10 sensor 106), the extracted one or more attributes[ physiological feature], the emotional states of the user([col 10, 19]; baseline emotion 706), the corresponding retrieved recommended emotional states for the user[col 10,19; dominant emotion], and a time stamp for the log of operations([col 19], time stamp information- time stamp information 702).  “The memory 212 may be configured to store a set of instructions executable by the processor 204. The memory 212 may be configured to store the user information captured by the plurality of sensors 106” [ col 10, line 14-31]). (“the first emotional storyboard 700 may further include the baseline emotion and the dominant emotion detected by the emotion recognition and prediction engine 206 over the specified time period indicated by the time stamp information 702. The first emotional storyboard 700 may further include an indicator that corresponds to the first content recommended to the user 112 during the specified time period”[Biradar-col 19, line 55-65]).
Regarding Claim 39,  Biradar in view of Jain teaches the wearable device for determining emotional states of the user as claimed in claim 28. Biradar further teaches that wherein the device comprises a transceiver unit (transceiver unit- communication network 104) ( operatively coupled with the processor (processor- processor 204), the transceiver unit configured to communicatively couple the device with an external mobile device, the communicative coupling being a wireless communicative coupling through any or a combination of Wi- Fi, Bluetooth, radio, and mobile network. (“The electronic apparatus 102 may include circuitry 202 that may include a processor 204, The network interface 210 may include suitable logic, circuitry, and interfaces that may be configured to establish communication between the electronic apparatus 102, the server 108, and the multimedia content source 110, via the communication network 104. The network interface 210 may be implemented by use of various known technologies to support wired or wireless communication of the electronic apparatus 102 with the communication network 104. (Biradar- col 9 line 65,  col 10 line 1-5)
Regarding Claim 40, Biradar in view of Jain teaches the wearable device for determining emotional states of the user as claimed in claim 28. Biradar further that wherein the external mobile device is configured with an application executable to communicatively couple with the wearable device. (“the electronic apparatus is communicably coupled to an external apparatus that is configured to output the first content to the first user” [Para 101, Col 26 line 41-43] wherein the “electronic apparatus is a wearable device”. [Biradar- col 26, line 63])
Regarding Claim 41,  Biradar in view of Jain teaches the wearable device for determining emotional states of the user as claimed in claim 28. Biradar further teaches wherein the external mobile device is a remote server([Biradar-col 8] server 108), the server operatively coupled with a computing device, said computing device comprising a processor ([Biradar- col 8] processor 204) coupled with a memory([Biradar- col 8], memory 212) said memory storing instructions executable by the processor to perform one or more analyses of the log of operations of the device. (“The processor 204 may include suitable logic, circuitry, and interfaces that may be configured to execute a set of instructions stored in the memory 212. The processor 204 may be configured to read the user information stored in the memory 212” [Biradar, Col 8 line 31-34]). (“The processor 204 may be further configured to receive user emotions associated with a plurality of categories of user emotions, the user-content preference information and the past emotional information of the user 112 from the server 108 via the network interface 210”  [Biradar, Col 8, line 40-44]). 
Regarding Claim 46, Biradar in view of Jain teaches the wearable device for determining emotional states of the user as claimed in claim 28, Biradar further teaches that wherein said system comprises one or more devices of claim 1 associated with any of one or more users, the system configured to depict any or a combination of emotional states(Dominant emotion) of any of the one or more users and corresponding recommended emotional states(Recommended Content)  for any of the one or more users[Biradar Fig 6].
The electronic apparatus to output a highly effective content or action recommendations and assists users to achieve and manage a better emotional health and reduces impact of negative emotions [Biradar- col 2 line 58]
Claim(s) 29  is rejected under 35 U.S.C. 103 as being unpatentable over Biradar in view of Jain and further in view of US 20180103901 A1 to Gandhi et al. (“Gandhi”)  and US 20130325479A1 to Krueger et al.(Krueger). 
Regarding Claim 29, Biradar in view of Jain teaches that the wearable device for determining emotional states of the user as claimed in claim 28, but appears to be silent regarding wherein the device is configured with a power storage device configured to supply power to the one or more sensors, the processor, and the display device
Nevertheless, Gandhi teaches that (“The at least one battery 318 is configured to provide power to the multifunction modular strap 100 (which include Processor, memory, ad display device)”) [Fig 2,4 ]. (“a battery 318 is configured to provide power to the multifunction modular strap 100. The multifunction modular strap 100 facilitates wireless charging of the at least one battery 318. In another embodiment, the multifunction modular strap 100 facilitates wired charging of the at least one battery 318” [Gandhi-Para21-22]).
Biradar, Jain and Gandhi are considered to be analogous art because they are both in the same field of the determine emotional state of the user. Therefore, it would have been obvious to one ordinary skill in the art before the filling date of claim invention for the power storage device configured to supply power to the one or more sensors, the processor, and the display device, and wherein the as taught by Gandhi to supply power to the wearable device in order to wearable device function properly/continuously. 
Gandhi teaches the device configured with power device configured supply power to one or more sensor, the processor and the display device, but unable to teach the set of contacts adapted to receive a power supply to charge power storage device. However, Krueger teaches that wherein the device is configured with a set of contacts adapted to receive an external power supply to charge the power storage device. (“portable electronic device 120 can  include plurality of contacts or pins that carry electrical signals for power. dock 100 can be coupled to a power source and can deliver power to portable electronic device 120 using any suitable means of power delivery such as conductive charging (e.g., direct coupling utilizing the contacts of connector 116 and receptacle connector 130) and/or wireless energy transfer (e.g., inductive coupling, magnetic resonance, etc.)”[Krueger-para 020,021]).  
Therefore,  it would have been obvious to one ordinary skill in the art before the filling date of claim invention to have a set of contacts adopted to receive external  power supply to charge the power storage device. It is better to have wired charging beside wireless inductive charging because having wired charging is more efficient and faster than wireless inductive charging.
Claim(s) 35, 36, is rejected under 35 U.S.C. 103 as being unpatentable over  Application ID US 10960173 B2 to Biradar in view of Application ID  US 20120130196 A1 to Jain and further U.S. Document ID 20180103901 A1 to Gandhi and in view of Application US 20200302952 A1 to Pinkus et al. (“Pinkus”) 
Regarding Claim 35, Biradar in view of Jain teaches the wearable device for determining emotional states of the user as claimed in claim 28. Biradar does not teach the display device emits a color light.  
While Pinkus recites that display device (display device 134(3)) may be configured to provide output (sentiment data 150; emotional data that may be seen by the user 102 or detected by a light-sensitive detector such as the image sensor 126(17) or light sensor 126(7). )) is configured to emit a first light of a predefined color out of a set of colors . (The output may be monochrome or color”( Para 77]). said predefined color being indicative of the emotional states of the user, (“the sentiment data may comprise various values that are used to select a particular color. An element on the display of the phone or a multi-color light emitting diode on the wearable device may be operated to output that particular color, providing the user with an indication of what emotional state their voice appears to be conveying” [para 017]). and wherein the predefined color is selected based on a predefined association of the set of colors with different emotional states of the user (if the sentiment of the user 102 has one or more values that exceed the user's 102 typical range for a metric associated with being happy, an interface element 166 colored green may be presented” [Para 050]). It is noted that Pinkus implies that display device emits the light of predefined color to indicate the emotional state of the user. 
Biradar, Jain and Pinkus are considered to be analogous because they are in the same field of determining emotional state of a user. Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to emit a first light of predefined color out of set color to indicate the emotional state of the user on the display device in Biradar as taught by Pinkus, in order to provide the user with a color indication of what emotional state their activity (such as voice, movement) appears  to be conveying and guide the user their future emotion. it makes it easier to tell at a glance what the emotion, rather than reading a word. For example, various colors have been associated with wakefulness or alertness, excitement, calmness. So, it makes it easier to tell at a glance what the emotional state is, rather than reading a word.

Regarding Claim 36, Biradar in view of Jain and Pinkus teaches the wearable device for determining emotional states of the user as claimed in claim 28. Biradar teaches the apparatus to provide the recommendation to user based on the indicative emotions on the display device but des the not teach emitting a light of predefined color to recommend the emotional State. 
However, Pinkus teaches that display device (display device 132(3)) is configured to emit a second light(LED) of a predefined color out of a set of colors, said predefined color being indicative of the recommended emotional states for the user. 
However, Pinkus teaches  that display device emits the light with predefine color to recommend emotional state.  (“The display devices 132(3) may be configured to provide output that may be seen by the user 102 or detected by a light-sensitive detector such as the image sensor 126(17) or light sensor 126(7). The display devices 132(3) may be configured to provide non-image data, such as text or numeric characters, colors, and so forth(Pinkus, para 080). So, written and predefine color light recommendation is provided to the user. 
The computing device 108 may generate output data 160 from the advisory data 158 (recommendation emotional state). The output data 160 may then be used to operate one or more output devices (display device). [para 48, Fig 1] . The display devices 132(3) may be emissive, reflective, or both. An emissive display device 132(3), such as using LEDs, is configured to emit light during operation” [para 77]). The output may be monochrome or color” [PINKUS; Para 77]).
Biradar and Pinkus are considered to be analogous art because they are both in the same field of determining the emotional state of the user and provide recommendation/instruction to the user based on the emotional state  to improve their emotional health. Therefore, it would have been obvious to one having ordinary skills in the art before effective filling date of the claimed  invention to emit light of predefine color; said predefine color being indicative of recommended emotional states of the user on the display device in Biradar as taught by Pinkus, in order to provide a colored indicator for recommended emotional state to the user and display it on  the screen so the user should tend to change the current emotional state to recommended emotional state to and improve his/her emotional health. The second light of predefined color is used to show recommended emotional state to the user; so, user can easily differentiate the recommended emotional state from the current emotional state based on the color difference. It constitutes the second light because multiple colors are used to indicate emotion. 
Claim(s) 37 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Application ID 10960173 B2 to Biradar and Application ID  U.S. 20120130196 A1 to Jain , further in view of  U.S. Document ID 20180103901 A1 to Gandhi and U.S. Application ID 20200138356 A1 to Sharon. 
Regarding Claim 37, Biradar in view Jain teaches the wearable device for determining the emotional state of the user as claimed in claim 28, but does not explicitly mentioned this limitation, wherein the display device comprises a light source coupled with a diffuser, the light source adapted to emit light of different colors and the diffuser adapted to provide a soft illumination of the display device. 
However, Sharon teaches this limitation in [075] that the processor is configured to control brightness or color of light that is emitted by the light source; so, it would make it easier for user to view/read  the current emotional state and recommendation/feedback emotional states displayed on display device. 
Biradar, Jain and Sharon are considered to be analogous art because they are both in the same field of determining the emotional state of the user and provide recommendation/instruction to the user based on the emotional state  to improve their emotional health. Therefore, it would have been obvious to one having ordinary skills in the art before effective filling date of the claimed  the display device comprises a light source coupled with a diffuser, the light source adapted to emit light of different colors and the diffuser adapted to provide a soft illumination of the display device as taught by Sharon, in order to make it easier for the user to view/read  the current emotional state and recommendation/feedback emotional states displayed on screen. 


Claim(s)  43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Biradar et al. (“Biradar”) in view of Jain et al. (“Jain”) and further in view of  U.S. Document ID 20180103901 A1 to Gandhi and U.S. Patent App. Pub. No. 2014/0089399 to Chun et al. (“Chun”). 
Regarding Claim 43,  Biradar in view of Jain  teaches the wearable device for determining emotional states of the user as claimed in claim 28 but does not teaches that processor (processor- motion determine unit -125) is operatively coupled with a learning engine (learning engine- machine learning algorithm), the learning engine configured to determine the emotional states of the user (emotional state of the user 104) from one or more analyses performed on the extracted one or more attributes of the user. 
However, Chun teaches that (“ emotion determination unit 125 uses a supervised/coupled with (or predictive) machine learning algorithm/engine to determine an emotional state of user 104, a machine learning algorithm/engine may require “attributes” of the received user information, i.e., the values in the data fields describing the properties of each physiological parameter and non-physiological parameter in the user information, to be numerical or categorical [Chun, para 0024]) 
Biradar, Jain and Chun are considered to be analogous because they are in the same field of determining emotional state of a user. Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to have the learning engine to determine the emotional state of the user from one or more analyses performed on the extracted one or more attributes of the user as taught by Chun to advantageously prepare the machine learning engine/ algorithms such as SVM techniques  in order to determine the emotional state of the user. Machine learning algorithm that may be used is a fuzzy classifier which permits finer gradations of user emotional state, such as “happy” or “sad” on a particular scale, e.g., scale of value 1 to value 10 [Chun Para 0029].
Regarding Claim 44,  Biradar in view of Jain  teaches the wearable device for determining emotional states of the user as claimed in claim 28 but does not teaches that learning engine(machine learning algorithms) is trained to determine the emotional states of the user based on  the historical data comprising the one or more attributes and the corresponding emotional state of the user.
However, Chun teaches that how emotion determination unit 125 trains a machine learning algorithm with a training set which can include the user information (historical information), where the machine learning algorithms/engine is used to determine the user’s emotional state [0024].  
 (“After obtaining appropriate attributes of physiological and non-physiological parameters of the user information(historical data) and based on the training set, emotion determination unit 125 may use a supervised(trained) machine learning algorithm, e.g., support vector machine (SVM) technique to determine an emotional state of user 104” [0027]).   (“emotional states of the user are tracked by emotion history unit 135” [0044] )
Biradar, Jain and Chun are considered to be analogous because they are in the same field of determining emotional state of a user. Therefore, it would be obvious of one having ordinary skills in  the art in the claimed invention where learning engine is trained to determine the emotional state of the emotional state based on the historical data because Emotion history unit 135 may then process the emotional states to determine an effect on the user caused due to the emotional states relative to the tracking criterion.  Emotion history unit 135 may also be able provide preventive strategies, or automatically alter the user's itinerary to improve mood (e.g., change the default driving navigation plan or reschedule a typically stressful meeting to a better time of day for the user). [Chun 0032]
Claim(s)  45 is  rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application ID 10960173 B2 to Biradar et al. (“Biradar”) in view of U.S. Patent App. Pub. No. 2012/0130196 A1 to Jain et al. (“Jain”) and further in view of  U.S. Document ID 20180103901 A1 to Gandhi and WO Application No. 2014055718 A1 to Pappada. 
Regarding Claim 45, Biradar in view of Jain  teaches the wearable device for determining emotional states of the user as claimed in claim 28 but does not teaches wherein the learning engine(machine learning algorithm) is trained to determine the emotional states(physiological state/ emotional data)  of the user based on simulated historical data comprising one or more attributes and the corresponding emotional states.
However, Pappada teaches that “the decision support methods provide subject intervention recommendations to help maintain physiological and therapeutic values of interest within target ranges specified by healthcare personnel.[0086]”
“the systems and methods further comprise methods for simulation and training. In these embodiments, the methods are able to utilize simulated or historical data from the database 102 as treatment variables [0099]”
“ the predictive methods are provided by predictive models (e.g., supervised machine learning- algorithm based) that forecast and predict data such as physiological and therapeutic measures and other levels of interest[0071]” Fig 7, 9 
Biradar, Jain and Pappada are considered to be analogous because they are in the same field of determining emotional state of a user. Therefore, it would be obvious of one having ordinary skills in  the art in the claimed invention where learning engine is trained to determine the emotional state of the emotional state based on the simulated historical data to make sure that the system generate accurate emotional state based on the simulated historical data of the users.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANIA BIBI whose telephone number is (571)272-7903. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sania Bibi/
Examiner, Art Unit 3792

/Erin M Piateski/Primary Examiner, Art Unit 3792